Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-506

IN RE ANDREW RYAN CORCORAN,
                                                            DDN2022-D053
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 988895

BEFORE: Easterly and Howard, Associate Judges, and Fisher, Senior Judge.

                                  ORDER
                           (FILED—September 22, 2022)

       On consideration of the certified order from the state of Maryland suspending
respondent from the practice of law in that jurisdiction indefinitely by consent with
the right to petition for reinstatement in eighteen months; this court’s July 29, 2022,
order suspending respondent pending final disposition of this proceeding and
directing him to show cause why reciprocal discipline of an eighteen-month
suspension with reinstatement conditioned upon a fitness requirement should not be
imposed; respondent’s D.C. Bar XI, § 14(g) affidavit filed on August 10, 2022; and
the statement of Disciplinary Counsel; and it appearing that respondent did not file
a response to the order to show cause, it is

       ORDERED that Andrew Ryan Corcoran is hereby suspended from the
practice of law in the District of Columbia, nunc pro tunc to July 29, 2022, for a
period of eighteen months with reinstatement contingent on a showing of fitness.
See In re Sibley, 990 A.2d 483, 487 (D.C. 2010) (explaining that there is a rebuttable
presumption in favor of imposition of identical discipline and exceptions to this
presumption should be rare); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate); In re Zdravkovich, 831 A.2d 964, 970 (D.C. 2003)
(explaining that when the original jurisdiction imposes indefinite suspension with
the right to apply for reinstatement after a minimum period of time, it is the
No. 22-BG-506

functional equivalent of a suspension for the length of time before the right to
reapply is allowed plus a fitness requirement).

                                PER CURIAM